       Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 1 of 14



Mark M. Kovacich
Ross T. Johnson
ODEGAARD KOVACICH SNIPES, P.C.
P.O. Box 2325
Great Falls, MT 59403
(406) 222-2222
mark@mtlawyers.com
ross@mtlawyers.com

Benjamin J. Langford
ODEGAARD KOVACICH SNIPES, P.C.
550 North 31st Street, Suite 200
Billings, MT 59101
(406) 222-2222
blangford@mtlawyers.com

Gale R. Gustafson
Daniel T. Jones
Fernando J. Terrones
GUSTAFSON LAW OFFICES
400 South Main Street, Suite 101
Conrad, MT 59425
(406) 278-7521
gustafsn@3rivers.net
djones@glo.law
fterrones@glo.law

Attorneys for Plaintiff

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION
              ____________________________________________

CODY MARBLE,                         ) CAUSE NO. CV-20-89-M-DLC
                                     )
                   Plaintiff,        )
                                     )
vs.                                  ) PLAINTIFF’S PRELIMINARY
                                     ) PRETRIAL STATEMENT
MISSOULA COUNTY; MICHAEL             )
         Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 2 of 14



McMEEKIN; BRAD GIFFIN; JEREMY )
MEEDER; MICHAEL DOMINICK;        )
ROBERT TAYLOR; MISSOULA          )
COUNTY SHERIFF’S OFFICE; FRED )
VAN VALKENBURG; JENNIFER         )
CLARK fka JENNIFER JOHNSON;      )
DOROTHY BROWNLOW; ANDREW )
PAUL; MISSOULA COUNTY            )
ATTORNEY’S OFFICE; and JOHN      )
DOES 1-5,                        )
                                 )
               Defendants.       )
           ____________________________________________

       Plaintiff hereby submits his Preliminary Pretrial Statement in accordance with

L.R. 16.2(b).

                              BRIEF FACTUAL OUTLINE

       On March 12, 2002, Plaintiff was a 17 year old inmate in the juvenile wing of

the Missoula County Detention Center (MCDC) for a minor drug offense. On that

same date, juvenile inmate Scott Kruse (Kruse) was also incarcerated in the juvenile

wing of MCDC. Kruse was facing murder charges. Kruse conspired with other

inmates to falsely accuse Plaintiff of raping inmate Robert Thomas in order to achieve

a lightened sentence or plea agreement for his crimes. On March 16, four days after

Plaintiff was released from MCDC, Kruse reported to a MCDC officer that he

witnessed Plaintiff rape Robert Thomas on March 10, 2012. Kruse received a

favorable plea agreement for his cooperation with Missoula County in its

investigation and prosecution against Plaintiff.


PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 2
         Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 3 of 14



       The four highly trained MCDC officers on shift did not corroborate the story

concocted by Kruse. The MCDC walk through log for March 10, 2002, did not

support Kruse’s story. The physical layout of MCDC did not support Kruse’s story.

There was no physical evidence supporting Kruse’s story. During the investigation,

the juvenile co-conspirators’ stories varied so wildly that they did not support

actionable allegations against Plaintiff. To correct the inconsistent statements from

co-conspirators, Missoula County Deputy Defendant Giffin changed and coerced

witness statements as to incriminate Plaintiff. Deputies Giffin, Taylor, and Dominick

all actively participated in the wrongful prosecution and investigation of Plaintiff.

Kruse’s own story was glaringly inconsistent. Eventually, after receiving a favorable

plea deal, Kruse recanted his story.

       Despite the lack of evidence and Kruse’s recantation, Missoula County

continued to prosecute the case. The case was tried before a jury on November

20-22, 2002, whereby Plaintiff was convicted of rape. Plaintiff was sentenced to 20

years with 15 suspended. Plaintiff engaged in a series of appeals and pleas for post-

conviction relief up to and until January 3, 2017, when Judge McLean vacated

Plaintiff’s conviction and ordered a new trial for the alleged rape. Three days later,

on January 6, 2017, Judge McLean granted Missoula County’s motion to dismiss the

case and finally making Plaintiff a free man. Plaintiff languished in the Montana

Department of Corrections system for the better part of 15 years. Plaintiff’s life from


PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 3
         Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 4 of 14



age 17-32 was unlawfully and unconstitutionally taken from him by Defendants.

Plaintiff’s factual allegations are more thoroughly set forth in his Second Amended

Complaint.

                             JURISDICTION AND VENUE

       The parties agree this Court has jurisdiction to hear this case, and that the

Missoula Division is the appropriate venue.

             FACTUAL BASIS AND LEGAL THEORY OF CLAIMS

       Generally, Plaintiff’s claims for damages are available as a result of the

protections afforded by the United States Constitution, the Montana Constitution, 42

U.S.C. § 1983, and Montana common law. Plaintiff’s specific claims against

Defendants are discussed below.

       Plaintiff asserts claims against Missoula County in accordance with Monell v.

Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 98 S. Ct. 2018, 56 L.Ed.2d

611 (1978). Supporting Plaintiff’s claims, Missoula County exhibited policies,

practices, and/or customs of:

       A.      Suppressing, destroying, or otherwise secreting exculpatory evidence;

       B.      Failing to investigate leads, including exculpatory evidence;

       C.      Using false and unreliable “jailhouse snitch” testimony to bolster weak

               cases;




PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 4
         Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 5 of 14



       D.      Failing to properly train and supervise officers and attorneys in the

               proper investigatory techniques and procedures;

       E.      Failing to discipline officers who violate the law or the Constitution;

       F.      Being deliberately indifferent to the violation by law enforcement

               officers of the Constitutional Rights of Plaintiff;

       H.      Failing to train investigators on proper interview techniques as to avoid

               extinguishing the Constitutional rights of Plaintiff;

       H.      Failing to document and disclose key witness interviews including

               exculpatory and impeachment evidence (in violation of Brady v.

               Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963)).

       Plaintiff also asserted the state law claims against Missoula County (and all

other remaining Defendants) for actionable violations of the Montana Constitution

per Dorwart v. Caraway, 2002 MT 240, 312 Mont. 1, 58 P.3d 128, negligence,

malicious prosecution, negligent infliction of emotional distress, and intentional

infliction of emotional distress. The factual support and legal theory for Plaintiff’s

claims are consistent among Defendants:

A.     Dorwart violations

       Plaintiff’s claims against Defendants for violations of Dorwart stem from

Plaintiff’s rights to due process, right to pursue life’s basic necessities, the right to be

free from unlawful arrest, malicious prosecution, wrongful conviction, and false


PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 5
         Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 6 of 14



imprisonment, enumerated by Sections 3, 4, 11, 15, and 17 and Articles II and X of

the Montana Constitution.           Missoula County, through the Law Enforcement

Defendants, willfully ignored basic exculpatory facts and fabricated evidence in order

to convict Plaintiff.      The motivation for the convictions stemmed from prior

altercations between Law Enforcement Defendants and Plaintiff. Missoula County,

through the prosecutors (including Van Valkenburg), proceeded to convict Plaintiff

whilst knowing the individual who instigated the scheme had recanted his story prior

to trial. When presented with the prospect of clearly exculpatory recantation evidence

proffered through the alleged victim, Van Valkenburg threatened the witness with

further criminal charges in the form of perjury if the victim changed his story from

trial. Yet, up until Van Valkenburg was unseated as County Attorney, Missoula

County continued to work to keep Plaintiff in jail in violation of rights guaranteed by

the Montana Constitution.

B.     Malicious Prosecution (Montana law)

       Missoula County and its individual actors as named in Plaintiff’s Complaint

acted to commence, instigate, prosecute, and continue to prosecute the rape allegation

against Plaintiff despite the lack of probable cause. Defendants had no physical

evidence, exculpatory evidence via the layout of the facility and statements of MCDC

officers, and relied only on unsubstantiated and untrustworthy facts. Defendants were

motivated by ill intent through prior interactions with officers and/or intentionally


PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 6
         Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 7 of 14



disregarded facts creating a high probability of injuring Plaintiff. The proceedings

against Plaintiff ended favorably for him. In the meantime, he was deprived his

liberty for 15 years while waiting for the proceedings to end.

C.     Negligence

       Defendants owed Plaintiff a duty of reasonable care in conducting

investigations and prosecuting claims against Plaintiff. Such duties included duties

to adhere to Montana and federal law. Defendants’ willful ignorance of the facts,

fabrication of evidence, withholding of evidence, and prosecution of Plaintiff, despite

the same is a breach, of a their duties of reasonable care, Brady, and § 46-15-3,

MCA. Defendants’ breaches resulted in Plaintiff’s 15 year incarceration.

D.     Negligent and Intentional Infliction of Emotional Distress

       Plaintiff is the direct victim of Defendants’ breaches discussed above.

Additionally, Plaintiff alleges Defendants’ actions were intentional. “[A]n

independent cause of action for intentional infliction of emotional distress will arise

under circumstances where serious or severe emotional distress to the plaintiff was

the reasonably foreseeable consequence of the defendant's intentional act or

omission.” Sacco v. High Country Indep. Press, Inc., 271 Mont. 209, 237, 896 P.2d

411, 428 (1995). Imprisoning a 17 year old boy for a crime he did not commit

qualifies.




PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 7
         Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 8 of 14



       Plaintiff also asserted various other claims under 42 U.S.C. § 1983, including

malicious prosecution, destruction/suppression of exculpatory evidence, fabrication

of evidence, and failure to intercede.

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or
       other person within the jurisdiction thereof to the deprivation of any
       rights, privileges, or immunities secured by the Constitution and laws,
       shall be liable to the party injured in an action at law, suit in equity, or
       other proper proceeding for redress...

42 U.S.C. § 1983

       This Court ruled upon various motions to dismiss and as a result, some of these

claims have been dismissed, or dismissed with Plaintiff’s right to amend at a later

date. The Court found Plaintiff’s 42 U.S.C. § 1983 claims of malicious prosecution

and wrongful conviction to be duplicative and dismissed the wrongful conviction

action. The 42 U.S.C. § 1983 malicious prosecution claims are similar to state

malicious prosecution claims, and arise when a prosecution is commenced and

continued with malice and without probable cause, resulting in Plaintiff’s damages.

The facts supporting this claim have been exhaustively discussed above.

       Law enforcement cannot destroy evidence, fabricate evidence, fail to disclose

exculpatory evidence, or failure to intercede if these actions cause or subject a citizen

to the deprivation of rights secured by the Constitution. In support of these claims,

Law Enforcement Defendants engaged in an intentional scheme to create false


PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 8
         Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 9 of 14



testimony through coercion of alleged witnesses. To the extent other officers knew

about such evidence, failing to intercede and disclose such evidence supports these

claims. This Court has ruled on various motions to dismiss with regards to these

specific causes of action. Where dismissed, in many circumstances, the Court granted

Plaintiff leave to amend his Complaint. Plaintiff expects he will discover evidence

supporting these claims which he will incorporate into any amendments.

       Plaintiff’s factual allegations and causes of action are more thoroughly set forth

in his Second Amended Complaint.

                           COMPUTATION OF DAMAGES

       Many elements of Plaintiff's damage claims are not susceptible to precise

calculation. Other elements, while capable of calculation, will be based on complex

expert analysis. Plaintiff does not have precise damage calculations at this time, and

given the nature of the damage claims in this matter, a current estimate would be

purely speculative. Plaintiff seeks damages as a result of his unlawful, unjust, and

unreasonable prosecution and incarceration from the date he was arrested on March

17, 2002, until his case was dismissed in April of 2016. Plaintiff was denied his

freedom for 13 years. Plaintiff spent his 20's locked away for a crime he did not

commit. Plaintiff suffered substantial economic damages. Plaintiff was denied the

opportunity to seek further education, earn a wage, and develop professional skills.

Plaintiff also suffered significant general damages.         Plaintiff was denied the


PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 9
        Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 10 of 14



opportunity to build the foundation for a normal life, develop and enjoy personal

relationships, and live as a free man in the dawn of his life. Plaintiff has experienced

severe emotional distress and had his reputation tarnished by Defendants' actions

alleged. Plaintiff requests punitive and exemplary damages for conduct driven by

malicious intent and/or involving reckless or callous indifference to Plaintiff's

Constitutional rights. Finally, Plaintiff requests all applicable costs and fees allowed

under Montana and federal law. To the extent any of the damages are capable of

calculation, such calculations can only be performed by qualified experts. To the

extent the damages are not capable of calculation, the proper damage amount should

be left in the discretion of the jury.

                 RELATED STATE OR FEDERAL LITIGATION

       This case was originally filed in Montana state court, and was removed without

objection to the Federal District Court for the State of Montana.

     PROPOSED STIPULATIONS OF FACT AND WHAT LAW APPLIES

A.     Stipulations of Fact

       The parties have filed a separate Joint Statement of Stipulated Facts.

B.     Applicable Law

       Federal and Montana substantive law governs Plaintiff’s claims in this diversity

action, as it includes causes of action under both Federal and Montana law.




PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 10
        Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 11 of 14



              PROPOSED DEADLINE FOR JOINDER OF PARTIES
                   AND AMENDMENT OF PLEADINGS

       Plaintiff proposes that the Court require the parties to join additional parties

and/or amend their pleadings no later than July 2, 2021.

        ISSUES OF LAW SUITABLE FOR PRETRIAL DISPOSITION

       Plaintiff believes the following issues of law will be suitable for pretrial

disposition after the parties conduct discovery:

       1.       Defendants’ duties of reasonable care owed to Plaintiff; and

       2.       Disposition of various inapplicable affirmative defenses

            INDIVIDUALS WITH DISCOVERABLE INFORMATION

       Plaintiff believes the following individuals may have information relevant to

his claims:

 NAME                       ADDRESS & NUMBER                INFORMATION
 Cody Marble               c/o Ross Johnson                 All matters at issue
                           Odegaard Kovacich Snipes P.C.
                           21 3rd Street North
                           Great Falls, MT
 Jerry Marble               c/o Ross Johnson                All matters at issue.
                            Odegaard Kovacich Snipes P.C.
                            21 3rd Street North
                            Great Falls, MT
 Wendy Nelson               MCDC                            The investigation into the
                            2340 Mullan Road                crime allegedly committed
                            Missoula, MT 59808              by Cody Marble and facts
                                                            surrounding the incident.




PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 11
        Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 12 of 14



 Tracy Addyman              MCDC                     The investigation into the
                            2340 Mullan Road         crime allegedly committed
                            Missoula, MT 59808       by Cody Marble and facts
                                                     surrounding the incident.
 Susan Johnson Latimer     MCDC                      The investigation into the
                           2340 Mullan Road          crime allegedly committed
                           Missoula, MT 59808        by Cody Marble and facts
                                                     surrounding the incident.
 Joanie Bigelow             MCDC                     The investigation into the
                            2340 Mullan Road         crime allegedly committed
                            Missoula, MT 59808       by Cody Marble and facts
                                                     surrounding the incident.
 Gary Lancaster             MCDC                     The investigation into the
                            2340 Mullan Road         crime allegedly committed
                            Missoula, MT 59808       by Cody Marble and facts
                                                     surrounding the incident.
 Dee Jackson                MCDC                     The investigation into the
                            2340 Mullan Road         crime allegedly committed
                            Missoula, MT 59808       by Cody Marble and facts
                                                     surrounding the incident.
 Kirsten Pabst              199 W Pine St,           The investigation into the
                            Missoula, MT 59802       crime allegedly committed
                                                     by Cody Marble and facts
                                                     surrounding the incident.
 Susan Hintz                MCDC                     The investigation into the
                            2340 Mullan Road         crime allegedly committed
                            Missoula, MT 59808       by Cody Marble and facts
                                                     surrounding the incident.
 Russell Miller             Address Unknown          The investigation into the
                                                     crime allegedly committed
                                                     by Cody Marble and facts
                                                     surrounding the incident.
 Gregory Van Mueller        Address Unknown          The investigation into the
                                                     crime allegedly committed
                                                     by Cody Marble and facts
                                                     surrounding the incident.
 Scott Kruse                Address Unknown          The investigation into the
                                                     crime allegedly committed
                                                     by Cody Marble and facts
                                                     surrounding the incident.

PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 12
        Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 13 of 14



 Justin Morin               Address Unknown                  The investigation into the
                                                             crime allegedly committed
                                                             by Cody Marble and facts
                                                             surrounding the incident.
 Dorothy Brownlow           c/o Jared S. Dahle               Ms. Brownlow may have
                            Garlington, Lohn & Robinson,     knowledge regarding the
                            PLLP                             investigation of the alleged
                            P.O. Box 7909                    rape by way of assistance
                            Missoula, MT 59807               and communication with law
                            (406) 523-2538                   enforcement and knowledge
                                                             surrounding the prosecution.
 Jennifer Clark FKA         c/o Jared S. Dahle               Ms. Clark may have
 Jennifer Johnson           Garlington, Lohn & Robinson,     knowledge regarding the
                            PLLP                             investigation of the alleged
                            P.O. Box 7909                    rape by way of assistance
                            Missoula, MT 59807               and communication with law
                            (406) 523-2538                   enforcement and knowledge
                                                             surrounding the prosecution.
 Fred Van Valkenburg        c/o Natasha Prinzing Jones       Mr. Van Valkenburg may
                            Boone Karlberg PC                have knowledge regarding
                            201 W. Main St., Suite 300       the investigation of the
                            Missoula, MT 59802               alleged rape by way of
                            (406) 543-6646                   assistance and
                                                             communication with law
                                                             enforcement and knowledge
                                                             surrounding the prosecution.
 Jeremy Meeder              c/o Ritchie Manning Kautz PLLP   The investigation into the
                            175 N. 27th St., Ste. 1206       crime allegedly committed
                            Billings, MT 59101               by Cody Marble and facts
                            (406) 601-1400                   surrounding the incident.
 Robert Taylor              c/o Ritchie Manning Kautz PLLP   The investigation into the
                            175 N. 27th St., Ste. 1206       crime allegedly committed
                            Billings, MT 59101               by Cody Marble and facts
                            (406) 601-1400                   surrounding the incident.
 Michael Dominick           c/o Ritchie Manning Kautz PLLP   The investigation into the
                            175 N. 27th St., Ste. 1206       crime allegedly committed
                            Billings, MT 59101               by Cody Marble and facts
                            (406) 601-1400                   surrounding the incident.




PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 13
          Case 9:20-cv-00089-DLC Document 45 Filed 01/12/21 Page 14 of 14



 Brad Giffin                c/o Ritchie Manning Kautz PLLP      The investigation into the
                            175 N. 27th St., Ste. 1206          crime allegedly committed
                            Billings, MT 59101                  by Cody Marble and facts
                            (406) 601-1400                      surrounding the incident.
 Michael McMeekin           c/o Ritchie Manning Kautz PLLP      The investigation into the
                            175 N. 27th St., Ste. 1206          crime allegedly committed
                            Billings, MT 59101                  by Cody Marble and facts
                            (406) 601-1400                      surrounding the incident.

                             INSURANCE AGREEMENTS

       Plaintiff is not aware of any insurance agreements applicable to his claims in

this matter.

                 SETTLEMENT DISCUSSIONS AND PROSPECT
                     FOR COMPROMISE OF THE CASE

       The parties have not entertained settlement discussions to date.

                    SUITABILITY OF SPECIAL PROCEDURES

       Plaintiff is not aware of any special procedures which would be useful in this

matter.

       DATED this 12th day of January, 2021.

                                                  ODEGAARD KOVACICH SNIPES, P.C.
                                                  and
                                                  GUSTAFSON LAW OFFICES

                                                  By:   /s/ Ross T. Johnson
                                                            Ross T. Johnson
                                                            P.O. Box 2325
                                                            Great Falls, MT 59403
                                                            Attorneys for Plaintiff




PLAINTIFF’S PRELIMINARY PRETRIAL STATEMENT - 14
